DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of the embodiment of figures 16-25 in the reply filed on 02/01/2022 is acknowledged.  The traversal is on the ground(s) that “the subject matter of all species is sufficiently related that a thorough search for the subject matter of any one species would encompass a search for the subject matter of the remaining species. Thus, it is respectfully submitted that the search and examination of the entire application could be made without serious burden”.
This is not found persuasive because even if the subject matter of all species is related, the search of any one species would not necessarily encompass the search for the subject matter of the remaining species.  
Furthermore, the search and examination of plurality of separate and distinct inventions does create a serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (2004/0051822). Regarding claim 1, Sato teaches in figure 4 and related text a electro-optical device, comprising: 
a transistor having a gate electrode 35 and a semiconductor layer 1 (including portions 1a, 1b, 1c and 1e); 
a first insulating layer 41 covering the transistor and having a first contact hole 22; 
a scanning line 3a electrically connected to the gate electrode 35 through the first contact hole 22; 
a first light shielding layer (47 and /or 6a) that is disposed at a layer between the gate electrode 35 and the scanning line 3a and to which a constant potential is applied; and 
a light shielding portion (a portion of layer 47 and/or 6a) that is disposed to cover a part of the semiconductor layer (1e and/or 1a) and that is electrically connected to the first light shielding layer.

Sato does not explicitly state that element 47 is a first light shielding layer.

The combined device now comprises a first light shielding layer (since element 47 is formed of metal).

Regarding claim 2, Sato teaches in figure 4 and related text that the first light shielding layer (47 and /or 6a) is disposed to overlap with the part of the semiconductor layer 1 in plan view, and the light shielding portion includes a first portion overlapping the first light shielding layer (47 and /or 6a) and a second portion protruding from the first portion to the semiconductor layer 1 side.

Regarding claim 3, Sato teaches in figure 4 and related text that the first portion overlaps the first light shielding layer (47 and /or 6a) on an opposite side thereof from the transistor, and the second portion protrudes toward the semiconductor layer side beside the first light shielding layer.

Regarding claim 4, Sato teaches in figure 4 and related text that a pixel electrode 9 electrically connected to the transistor, wherein the semiconductor layer 1 includes a channel region 1a, a high concentration impurity region 1e electrically connected to the pixel electrode 9, and a low concentration impurity region 1c (see paragraph [0061]) 

Regarding claim 5, Sato teaches in figure 4 and related text that the second portion is disposed along the low concentration impurity region on both sides in the width direction of the low concentration impurity region.

Regarding claim 6, Sato teaches in figure 4 and related text a second insulating layer 43 overlapping the first light shielding layer (47 and /or 6a) and having a second contact hole; and 
a second light shielding layer 9 electrically connected with the first light shielding layer through the second contact hole, wherein the second contact hole includes a first hole portion extending through the second insulating layer 43 between the first light shielding layer (47 and /or 6a) and the second light shielding layer 9, and a second hole portion protruding, beside the first light shielding layer (47 and /or 6a), toward the semiconductor layer 1 side from the first hole, and 
a portion of the light shielding portion located inside the first hole portion is the first portion, and a portion of the light shielding portion located inside the second hole portion is the second portion.

Regarding claim 8, Sato teaches in figure 4 and related text a fourth light shielding layer (on substrate 20, see paragraph [0066]) overlapping the semiconductor layer 1 on an 

Regarding claim 9, Sato teaches in figures 2-3 and related text a holding capacitor 70 overlapping the first light shielding layer (47 and /or 6a) on an opposite side thereof from the gate electrode 35.

Regarding claim 10, Sato teaches in figure 4 and related text an electronic apparatus comprising the electro-optical device according to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference A is cited as being related to an electronic apparatus comprising scanning lines located above light shielding film.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
2/3/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800